Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “wherein a height of the extension part is less than a gap between the cap assembly and the electrode assembly”. The instant specification describes what direction is intended by the terms “width” and “length” (for example in Figure 4, [0050]). However, the instant specification is not clear about what direction is does not indicate what direction is intended by the term “height”. It would not be clear to the skilled artisan which dimension is being referred to as the “height” dimension, and thus the skilled artisan would not be sure if the limitation is referring to a thickness of the extension part or is referring to the otherwise labeled “width” of the extension part. The examiner notes that for purposes of examination “height” will be interpreted to be referring to the same direction as the “width” direction. Claims 3-4 are also rejected due to their dependency upon Claim 2. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita et al. (US 2020/0381687 A1). 
Regarding Claim 1, Yamashita discloses a secondary battery (10) comprising: an electrode assembly (12) comprising a first electrode plate (positive electrode, 21) having a first electrode tab (positive electrode tab, 25), a second electrode plate (negative electrode, 31) having a second electrode tab (negative electrode tab, 35), and a separator (separator, 24, and shield, 60) between the first electrode plate (positive electrode, 21) and the second electrode plate (negative electrode, 31); and a case (11) accommodating the electrode assembly (12) (Figure 1, [0100, 0102-0103, 0112, 0116]). Yamashita further discloses that the separator (separator, 24, and shield, 60) comprises an extension part (shield, 60) extending in a direction in which gas is discharged to the outside of the case (11) (Figures 1 and 5, [0117]).
Regarding Claim 2, Yamashita further discloses that the secondary battery (10) comprises a cap assembly (lid, 14) coupled to an opening in the case (11) (Figure 1, [0100]). Yamashita further discloses that the extension part (shield, 60) is located in the space between the cap assembly (lid, 14) and the electrode assembly (12), and that the extension part (shield, 60) may move slightly between the two, thus, the skilled artisan would appreciate that the height of the extension part (shield, 60) is necessarily less than a gap between the cap assembly (lid, 14) and the electrode assembly (12) (Figure 1, [0112]).
Regarding Claim 3, Yamashita further discloses that an end (top of second rib, 63) of the extension part (shield, 60) facing the cap assembly (lid, 14) is closer to the cap assembly (lid, 14) than to the electrode assembly (12) (see Figure 5, [0117]).
Regarding Claim 4, Yamashita further discloses wherein the cap assembly (lid, 14) comprises a safety vent (pressure release valve, 18), and wherein the extension part (shield, 60) is adjacent to the safety vent (pressure release valve, 18) (Figure 1, [0109, 0117]).
Regarding Claim 5, Yamashita further discloses a width (H2) of the extension part (shield, 60) is smaller than that of the electrode assembly (12) (see Figures 1 and 6).
Regarding Claim 6, Yamashita further discloses that a width (H2) of the extension part (shield, 60) is smaller than that of the electrode assembly (12) and greater than that of the first electrode tab (positive electrode tab, 25) and the second electrode tab (negative electrode tab, 35) (see Figures 1 and 5). 
Regarding Claim 7, Yamashita further discloses that the extension part (shield, 60) is located between the first electrode tab (positive electrode tab, 25) and the second electrode tab (negative electrode tab, 35) (Figure 5, [0112]), thus, the width (H2) of the extension part (shield, 60) is necessarily smaller than a distance between the first electrode tab (positive electrode tab, 25) and the second electrode tab (negative electrode tab, 35).
Regarding Claim 8, Yamashita further discloses that an edge (lower surface) of the extension part (shield, 60) may have a round shape (Figure 26, [0201]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US 2020/0381687 A1) as applied to Claim 1 above.
In Regards to Claim 5 (Dependent Upon Claim 1):
As the disclosure of Yamashita does not specify the drawings are to scale	, the examiner adds the secondary rejection of Claim 5 below.
Yamashita discloses the secondary battery of Claim 1 as set forth above. Yamashita further discloses a width (H2) of the extension part (shield, 60) is smaller than that of the electrode assembly (12) (see Figures 1 and 6).
	Though the text of Yamashita does not specifically disclose that the width (H2) of the extension part (shield, 60) is smaller than that of the electrode assembly (12), it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the width of the extension part of Yamashita, a width which is smaller than the width of the electrode assembly, as it has been held that mere changes in size do not have patentable weight (MPEP 2144 IV). By doing so, all of the limitations of Claim 5 have been met.
In Regards to Claim 6 (Dependent Upon Claim 1):
As the disclosure of Yamashita does not specify the drawings are to scale	, the examiner adds the secondary rejection of Claim 6 below.
Yamashita discloses the secondary battery of Claim 1 as set forth above. Yamashita further discloses that a width (H2) of the extension part (shield, 60) is smaller than that of the electrode assembly (12) and greater than that of the first electrode tab (positive electrode tab, 25) and the second electrode tab (negative electrode tab, 35) (see Figures 1 and 5). 
Though the text of Yamashita does not specifically disclose that the width (H2) of the extension part (shield, 60) is smaller than that of the electrode assembly (12) and greater than that of the first electrode tab (positive electrode tab, 25) or the second electrode tab (negative electrode tab, 35), it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the width of the extension part of Yamashita, a width which is smaller than the width of the electrode assembly and greater than that of the first electrode tab or the second electrode tab, as it has been held that mere changes in size do not have patentable weight (MPEP 2144 IV). By doing so, all of the limitations of Claim 6 have been met.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./Examiner, Art Unit 1724                                                                                                                                                                                                        /BRIAN R OHARA/Examiner, Art Unit 1724